Title: From Thomas Jefferson to Albert Gallatin, 20 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Apr. 20. 08.
                  
                  I am giving in my last nominations to the Senate. the place of Surveyor at Richmond having become vacant during their session must be filled during the same. two persons are proposed, William Wardlaw, & Ryland Randolph, both excellent men & republicans, well known to me personally: the former a Medical man, at his ease, the latter in want, of higher standing, and probably would be quite approved by the general opinion. have you any applications? the description is, I believe, ‘Surveyor for the port of Richmond.’ Affectte. salutns
               